Exhibit 10.2

[g201505152032365992930.jpg]

 

ENDORSEMENT NO. 4

to the

INTERESTS AND LIABILITIES AGREEMENT

Effective:  December 31, 2013

(the “Agreement”)

of

third point reinsurance company ltd.

(the “Subscribing Reinsurer”)

with respect to the

Automobile Quota Share Reinsurance Contract

Effective:  December 31, 2013

(the “Contract”)

issued to

Affirmative Insurance Company

Burr Ridge, Illinois

(the “Company”)

A.

IT IS HEREBY AGREED, effective March 31, 2015, that this Endorsement deletes and
replaces in its entirety the Commutation and Release Agreement previously signed
by the Company and the Subscribing Reinsurer on March 6, 2015.

B.

IT IS FURTHER AGREED, effective March 31, 2015, the Company and the Subscribing
Reinsurer, in order to fully and finally settle and commute all obligations and
liabilities known and unknown under this Contract agree to the following:

1.

Subject to the terms and conditions of this Endorsement, the Company accepts
payment of $22,212,002 (the “Commutation Amount “) from the Subscribing
Reinsurer in full and final settlement of any and all amounts due from the
Company to the Reinsurer under this Contract and under the Automobile Quota
Share Reinsurance Contract, effective June 30, 2014 as specified in Endorsement
No. 1, effective March 31, 2015, attached to the Subscribing Reinsurer’s
Interests and Liabilities Agreement pertaining thereto.

2.

In consideration of payment of the Commutation Amount, and effective on the date
of such payment, the Company shall release and discharge the Subscribing
Reinsurer, its predecessors, parents, affiliates, agents, officers, directors
and shareholders and assigns from any and all present and future payment
obligations, adjustments, executions, offsets, actions, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, claims, demands,
liabilities and/or losses whatsoever, all

Effective: December 31, 2013

 

DOC: April 7, 2015

U4VT0008

1 of 4

Addendum No. 4 eff:  March 31, 2015

 

--------------------------------------------------------------------------------

Exhibit 10.2

[g201505152032365992930.jpg]

 

whether known or unknown, which the Company and its successors and assigns ever
had, now have, or hereafter may have, whether grounded in law or equity, in
contract or in tort, against the Reinsurer or any of them by reason of any
matter whatsoever arising out of the Contract, it being the intention of the
parties that this release operates as a full and final settlement of the
Subscribing Reinsurer’s current and future liabilities to the Company under this
Contract.

3.

Simultaneous with the Company releases as provided for in paragraph 2. above,
the Subscribing Reinsurer shall release and discharge the Company, its
predecessors, parents, affiliates, agents, officers, directors, shareholders and
assigns from any and all present and future payment obligations, adjustments,
executions, offsets, actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands, liabilities and/or
losses whatsoever, all whether known or unknown, which the Reinsurer and its
successors and assigns ever had, now have or hereafter may have, whether
grounded in law or equity, in contract or in tort, against the Company or any of
them by reason of any matter whatsoever arising out of the Contracts, it being
the intention of the parties that this release operate as a full and final
settlement of the Company’s current and future liabilities to the Subscribing
Reinsurer under this Contract.

4.

The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, affiliates,
officers, directors, employees, parents, subsidiaries, stockholders,
liquidators, receivers and assigns of the parties hereto.

5.

The parties hereto expressly warrant and represent that they are corporations in
good standing in their respective places of domicile; that the execution of this
Endorsement is fully authorized by each of them; that the person or persons
executing this Endorsement have the necessary and appropriate authority to do
so; that there are no pending agreements, transactions, or negotiations to which
any of them are a party that would render this Endorsement or any part thereof
void, voidable, or unenforceable; and that no authorization, consent or approval
of any government entity is required to make this Endorsement valid and binding
upon them.

6.

The Company and the Subscribing Reinsurer hereby agree to execute promptly any
and all supplemental agreements, releases, affidavits, waivers and other
documents of any nature or kind that the other party may reasonably require in
order to implement the provisions or objectives of this Endorsement.

7.

If the Company shall be obligated under the laws respecting debtors and
creditors of the United States or of the State of Illinois to repay to the
Subscribing Reinsurer, or to a rehabilitator, successor, liquidator or trustee
of the Subscribing Reinsurer, the consideration paid hereunder, then the Company
will make such repayment and, upon such repayment, Section B of this Endorsement
shall be null and void.  In addition, in the event that the consideration paid
hereunder shall be a voidable transfer under

Effective: December 31, 2013

 

DOC: April 7, 2015

U4VT0008

2 of 4

Addendum No. 4 eff:  March 31, 2015

 

--------------------------------------------------------------------------------

Exhibit 10.2

[g201505152032365992930.jpg]

 

applicable law, and any party shall be obligated to repay the consideration,
then the Company will repay such consideration and, upon such repayment, Section
B of this Endorsement shall be null and void.

All other terms and conditions remain unchanged.

IN WITNESS WHEREOF, the parties hereto have caused this Endorsement to be
executed, in duplicate, this 29th  day of April, in the year of 2015.

Affirmative Insurance Company

 

 

 

/s/ Michael J. McClure

 

 

 

 

 

 

 

 

 

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

 

Effective: December 31, 2013

 

DOC: April 7, 2015

U4VT0008

3 of 4

Addendum No. 4 eff:  March 31, 2015

 

--------------------------------------------------------------------------------

Exhibit 10.2

[g201505152032365992930.jpg]

 

and on this 13th day of April, in the year of 2015.

third point reinsurance company ltd.

 

 

/s/ J. Robert Bredahl

 

 

 

 

 

 

 

Market Reference Number:  

 

 

Affirmative Insurance Company

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

 

 

Effective: December 31, 2013

 

DOC: April 7, 2015

U4VT0008

4 of 4

Addendum No. 4 eff:  March 31, 2015

 